                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

NOE ARMANDO ARTIGA,                        §
TDCJ-CID No. 1984587,                      §
               Petitioner,                 §
v.                                         §     Civil Action No. H-16-2219
                                           §
LORIE DAVIS, Director,                     §
Texas Department of Criminal Justice,      §
Correctional Institutions Division,        §
                  Respondent.              §

 RESPONDENT DAVIS’S STATUS REPORT ON PETITIONER ARTIGA’S
              STATE HABEAS PROCEEDINGS

      Through a federal petition for writ of habeas corpus, Texas state prisoner

Noe Armando Artiga challenges his felony conviction for murder, for which he

was sentenced to 50 years’ imprisonment. On March 19, 2019, this Court

requested Respondent Lorie Davis (Director) to provide a status report

regarding this case, which the Director understands as pertaining to Artiga’s

pending state habeas proceedings.

      The undersigned communicated with the Harris County District

Attorney’s Office and learned that the previous state habeas judge recused

himself because he was involved in the prosecution of Artiga’s underlying

conviction. The case is now before a new judge with a status conference

scheduled for March 28, 2019. A docket sheet for the case is attached as Exhibit

A, and it reflects the setting.
                                     Respectfully submitted,

                                     KEN PAXTON
                                     Attorney General of Texas

                                     JEFFREY C. MATEER
                                     First Assistant Attorney General

                                     ADRIENNE McFARLAND
                                     Deputy Attorney General
                                     for Criminal Justice

                                     EDWARD L. MARSHALL
                                     Chief, Criminal Appeals Division

                                     s/ Jessica Manojlovich
*Lead Counsel                        JESSICA MANOJLOVICH*
                                     Assistant Attorney General
                                     State Bar No. 24055632
                                     Southern District ID No. 783178

                                     P. O. Box 12548, Capitol Station
                                     Austin, Texas 78711
                                     (512) 936-1400
                                     (512) 936-1280 (FAX)

                                     ATTORNEYS FOR RESPONDENT

                        CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the above and foregoing

pleading will be served by placing it in the United States Mail, postage prepaid,

on March 28, 2019, addressed to: Noe Armando Artiga, TDCJ No. 1984587,

TDCJ Robertson Unit, 12071 FM 3522, Abilene, TX 79601.

                                     s/ Jessica Manojlovich
                                     JESSICA MANOJLOVICH
                                     Assistant Attorney General

                                       2
